Birdzell, J.
(specially concurring). In its final analysis the case of the respondent rests upon the validity of the proposition asserted in one sentence in respondent’s brief. It is said:
“. . . If he [Schantz] should have known of the danger, then he took his chances in doing the work in the manner ordered, and cannot recover.”
If the answer to the first interrogatory be construed as placing the servant in the same situation he would have occupied had he actually known of the danger, would the knowledge of the dangers attending his act- in attempting to board the moving train be sufficient to preclude recovery where he was, in fact, ordered to board the train, his age and inexperience considered? There is no finding in answer to any special interrogatory as to whether he was justified in complying with the master’s order, or whether he acted reasonably or unreasonably in so doing. The finding is directed solely to the question of knowledge. The respondent’s proposition is faulty in that it ignores the qualifying effect of the master’s order. Where a servant acts in response to an order or command, he may be justified in carrying out the order even though it exposes him to a peril of which he is aware. 4 Labatt, Mast. & S. 2d ed. pp. 3933-3935. And it is only where the danger is so apparent that a reasonably prudent person in his situation and with his knowledge would not have obeyed the command that the master is exonerated from liability. The rule as to the qualifying effect of an order is especially applicable where the master and the servant are not upon the same footing by reason of the immaturity of the latter. Where the servant acts in obedience to an order, the questions of assumption of the risk of apparent dangers and of contributory negligence are ordinarily questions of fact to be determined by a jury under the circumstances of the particular case. Hennessy v. Ginsberg, 45 N. D. 229, 180 N. W. 796. In the instant case, on the record before this court as shown by the main opinion herein, these issues must be *14deemed to have been decided, under the general verdict, in favor of the plaintiff, and in the absence of an inconsistent finding in a special interrogatory it was error to enter judgment for the defendant. For these reasons I concur in the reversal.